DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 23 August 2022 and not repeated herein are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7, 10-11, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sellis et al. (US-20070166495-A1) (previously cited) in view of Blomeling (DE 10253830, herein English machine translation used for all citations) (previously cited).
Regarding claim 1, Sellis teaches a protective sleeve for providing protection to elongate members contained within the sleeve against external radiant heat (Sellis, Abstract, Par. 0005-0007, 0028, 0031-0033, and Fig. 1). Sellis further teaches that the sleeve comprises an inner textile wall having an outer surface and an inner surface, said inner surface being configured to bound a cavity for receipt of the elongate members, wherein said inner textile wall is formed of interlaced yarn filaments (Sellis, Par. 0006-0008, 0022-0023, Figs. 1 and 9). Sellis further teaches that the sleeve comprises an outer metal foil layer, said outer aluminum foil layer being bonded to said outer surface of said textile wall (Sellis, Par. 0028-0034 and Fig. 9). Sellis further teaches that the inner textile wall and the outer foil layer have opposite edges extending along a longitudinal axis of said sleeve between opposite ends, said opposite edges wrapped about said longitudinal axis in overlapping relation with one another (Sellis, Par. 0025, 0030-0032, Figs 1-2, 6, and 9).
Sellis does not teach that said outer metal foil layer is a crack and tear resistant aluminum foil layer which has micro-perforated holes or that said micro-perforated holes have a diameter between 50-300 µm and a density between 300-340 holes per square inch.
Blomeling discloses a cost-effective heat-protective aluminum foil comprising micro-perforation to achieve high reflective heat radiation from hot engine parts or an exhaust system (Blomeling, Page 1 Par. 2 and Page 2 Par. 1-2). The micro-perforations have a diameter of at most 1 mm (1000 microns) and provide good reflectivity (i.e., reflect heat) and high sound transmittance, wherein the micro-perforations are distributed in at least 32 holes per square cm (i.e., at least 206 holes per square inch) that are arranged in rows over the foil layer (Blomeling, Page 1 Par. 4, Page 2 Par. 4 and 6-7). Blomeling also discloses that heat shields for motor vehicles are usually produced from aluminum foil in order to achieve a high reflection of heat radiation emanating from hot engine parts or an exhaust system and thus a good shielding (Blomeling, Page, 1 Par. 2).  
Since both Sellis and Blomeling are analogous art as they are both directed towards protectors for elongate members, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created the metal foil layer of Sellis as an aluminum foil layer comprising perforations having a density of 32 holes per square cm (i.e., at least 206 holes per square inch) and a diameter of at most 1000 microns for the microperforations as taught by Blomeling motivated by the expectation of providing high sound transmittance and heat protection, while having breathability (moisture evaporation) for the sleeve of Sellis.
As such, the foil of modified Sellis comprises a density of at least 32 holes per square cm (i.e., at least 206 holes per square inch) and a diameter of at most 1000 microns for the microperforations, which encompass, and therefore renders obvious, the limitation of the outer aluminum foil layer having micro-perforated holes with a density of 300 to 340 holes per square inch and a diameter between 50 to 300 (50 to 100, and 50) microns recited in claim 1. As set forth in MPEP 2144.05, in the case where the claimed range is encompassed, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. Further, regarding the limitation of the outer aluminum foil layer being crack and tear resistant, the instant specification states that the crack and tear resistance of the outer aluminum foil layer is a result of the presence, diameter, and density of the micro-perforated holes (See instant specification paragraphs 0004, 0016, and 0034-0035). As the outer aluminum foil layer of modified Sellis has the same micro-perforated holes with the same diameter and the same density as the instant specification as stated above, modified Sellis’ outer aluminum foil layer would necessarily have the same crack and tear resistance absent any objective evidence to the contrary, see MPEP 2112.01. Additionally, it is the examiner’s position that any aluminum foil layer will possess some degree of crack and tear resistance.
Regarding claim 2, modified Sellis teaches that the micro-perforations are distributed in at least 32 holes per square cm that are arranged in rows over the foil layer (i.e., a uniform density) (Blomeling, Page 2 Par. 4 and 7), which reads on the limitation of the micro-perforated holes have a generally uniform density over the substantial entirety of the foil layer recited in claim 2.
Regarding claim 4, modified Sellis teaches that the micro-perforated holes have a diameter of at most 1000 microns (Blomeling, Page 1 Par. 4, Page 2 Par. 4 and 6-7), which overlaps the claimed range of 50-100 µm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 7, modified Sellis teaches that said inner textile wall is heat-set to bias said opposite edges into self-wrapping, overlapping relation with one another, wherein the opposite edges can be opened away from one another by an externally applied force to facilitate placing the protective sleeve about the elongate members, whereupon the externally applied force can be released to allow the opposite edges to return automatically to their overlapping relation with one another (Sellis, Par. 0009, 0025, 0030-0031, Figs. 1-2, 6, and 9).
Regarding claim 10, modified Sellis teaches that the overlapped opposite edges form a single seam along the length of the inner textile wall, and further include a foil tape bonded over the at least a portion of said single seam (Sellis, Par. 0032-0033 and Fig. 9). Regarding the limitation of the foil tape having micro-perforated holes, given that the foil of modified Sellis comprises micro-perforations and the micro-perforations provide evaporation of condensation and breathability, it is noted that one of ordinary skill in the art would reasonably understand that the foil tape should also incorporate similar micro-perforations. As such, it would have been obvious to one of ordinary skill in the art to have used a foil tape comprising micro-perforations similar to those in the foil of modified Sellis with a reasonable expectation of success to arrive at the foil tape having micro-perforated holes recited in claim 10.
Regarding claim 11, modified Sellis teaches that said foil tape aids in the closure of the textile sleeve and can extend over the edge of the textile sleeve (Sellis, Par. 0032 and Fig. 9). Therefore, it would have been obvious to one of ordinary skill in the art that said foil tape can extend over the entirety of said single seam (Sellis, Par. 0032 and Fig. 9).
Regarding claim 29, modified Sellis teaches that said micro-perforated holes have a diameter of at most 1000 microns (Blomeling, Page 1 Par. 4, Page 2 Par. 4 and 6-7), which overlaps the claimed range of 50 µm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.

Claims 1-2, 4, 7, 10-11, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sellis et al. (US-20070166495-A1) (previously cited) in view of Pelzer et al. (US 20090274924 A1) (previously cited).
Regarding claim 1, Sellis teaches a protective sleeve for providing protection to elongate members contained within the sleeve against external radiant heat (Sellis, Abstract, Par. 0005-0007, 0028, 0031-0033, and Fig. 1). Sellis further teaches that the sleeve comprises an inner textile wall having an outer surface and an inner surface, said inner surface being configured to bound a cavity for receipt of the elongate members, wherein said inner textile wall is formed of interlaced yarn filaments (Sellis, Par. 0006-0008, 0022-0023, Figs. 1 and 9). Sellis further teaches that the sleeve comprises an outer metal foil layer, said outer aluminum foil layer being bonded to said outer surface of said textile wall (Sellis, Par. 0028-0034 and Fig. 9). Sellis further teaches that the inner textile wall and the outer foil layer have opposite edges extending along a longitudinal axis of said sleeve between opposite ends, said opposite edges wrapped about said longitudinal axis in overlapping relation with one another (Sellis, Par. 0025, 0030-0032, Figs 1-2, 6, and 9).
Sellis does not teach that said outer metal foil layer is a crack and tear resistant aluminum foil layer which has micro-perforated holes or that said micro-perforated holes have a diameter between 50-300 µm and a density between 300-340 holes per square inch.
Pelzer teaches a micro-perforated aluminum foil that can be bonded with a textile, wherein the microperforations have a density of 5-200 perforations/cm2 (32-1290 perforations/in2) and a diameter of below 1 mm (1000 µm) (Pelzer, Abstract, Par. 0001, 0004, 0016, 0027-0032, and 0038). Pelzer further teaches that the aluminum foil has a thickness of 25-800 µm (Pelzer, Par. 0029-0030). Pelzer’s diameter and density ranges overlap the claimed ranges of 50-300 µm and 300-340 holes per square inch respectively and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Since both Sellis and Pelzer are analogous art as they both teach a textile layer bonded to a metal foil layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Pelzer to modify Sellis and use Pelzer’s aluminum foil layer as the outer metal layer of Sellis. This would allow for a low cost, simple, self-supporting metal foil with good sound insulation properties (Pelzer, Par. 0014). Further, regarding the limitation of the outer aluminum foil layer being crack and tear resistant, the instant specification states that the crack and tear resistance of the outer aluminum foil layer is a result of the presence, diameter, and density of the micro-perforated holes (See instant specification paragraphs 0004, 0016, and 0034-0035). As the outer aluminum foil layer of modified Sellis has the same micro-perforated holes with the same diameter and the same density as the instant specification as stated above, modified Sellis’ outer aluminum foil layer would necessarily have the same crack and tear resistance absent any objective evidence to the contrary, see MPEP 2112.01. Additionally, it is the examiner’s position that any aluminum foil layer will possess some degree of crack and tear resistance.
Regarding claim 2, modified Sellis teaches that the perforations are made created by a needle-punching machine and that the number of perforations per unit area can be varied at will (Pelzer, Par. 0035-0037). Pelzer further teaches that the micro-perforations improve sound insulation properties (Pelzer, Par. 0014 and 0035-0037). Therefore, it would have been obvious to one of ordinary skill in the art to optimize the uniformity of the perforations to improve sound insulation such that the perforations are uniform over the aluminum foil layer, see MPEP 2143.
Regarding claim 4, modified Sellis teaches that the micro-perforated holes have a diameter of below 1000 microns (Pelzer, Par. 0027), which overlaps the claimed range of 50-100 µm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 7, modified Sellis teaches that said inner textile wall is heat-set to bias said opposite edges into self-wrapping, overlapping relation with one another, wherein the opposite edges can be opened away from one another by an externally applied force to facilitate placing the protective sleeve about the elongate members, whereupon the externally applied force can be released to allow the opposite edges to return automatically to their overlapping relation with one another (Sellis, Par. 0009, 0025, 0030-0031, Figs. 1-2, 6, and 9).
Regarding claim 10, modified Sellis teaches that the overlapped opposite edges form a single seam along the length of the inner textile wall, and further include a foil tape bonded over the at least a portion of said single seam (Sellis, Par. 0032-0033 and Fig. 9). Regarding the limitation of the foil tape having micro-perforated holes, given that the foil of modified Sellis comprises micro-perforations and the micro-perforations provide evaporation of condensation and breathability, it is noted that one of ordinary skill in the art would reasonably understand that the foil tape should also incorporate similar micro-perforations. As such, it would have been obvious to one of ordinary skill in the art to have used a foil tape comprising micro-perforations similar to those in the foil of modified Sellis with a reasonable expectation of success to arrive at the foil tape having micro-perforated holes recited in claim 10.
Regarding claim 11, modified Sellis teaches that said foil tape aids in the closure of the textile sleeve and can extend over the edge of the textile sleeve (Sellis, Par. 0032 and Fig. 9). Therefore, it would have been obvious to one of ordinary skill in the art that said foil tape can extend over the entirety of said single seam (Sellis, Par. 0032 and Fig. 9).
Regarding claim 29, modified Sellis teaches that said micro-perforated holes have a diameter of below 1000 microns (Pelzer, Par. 0027), which overlaps the claimed range of 50 µm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.

Response to Arguments
Applicant’s remarks and amendments filed 23 November, 2022 have been fully considered.
Applicant requests withdrawal of the rejections under USC § 112 set forth in the previous office action.
The rejections under USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments.
Regarding arguments directed to the rejections over prior art, on pages 5-6 of the remarks, Applicant first argues that Blomeling teaches a steel strip with a thickness of at least 0.5 mm and not an aluminum foil. This is not found persuasive for the following reasons:
The steel strips discussed in Blomeling are directed to the knife that creates the perforations, not for the material being perforated (Blomeling, Page 4). Blomeling instead specifically teaches that an aluminum foil is perforated (Blomeling, Pages 1-2, specifically the first paragraph of Page 1). Therefore, Blomeling teaches a micro-perforated aluminum foil. One of ordinary skill in the art would understand to make an aluminum foil from Blomeling as Blomeling explicitly recites an aluminum foil.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a specific thickness) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant explicitly teaches an aluminum foil and therefore, regardless of the states thickness, one of ordinary skill in the art would understand the film of Blomeling to be an aluminum foil.
Secondly, on pages 6-7 of the remarks, Applicant argues that a person of ordinary skill in the art would not look towards Pelzer from the teachings of Sellis for the purpose of solving the problem of crack and tear formation. This is not found persuasive for the following reason: 
In response to applicant's argument that Pelzer does not teach crack and tear resistance, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Pelzer teaches a micro-perforated aluminum foil as stated above, and further provides motivation for the combination above such as allow for a low cost, simple, self-supporting metal foil with good sound insulation properties (Pelzer, Par. 0014). Therefore, Pelzer provides motivation for the combination and it would have been obvious to one of ordinary skill in the art to use Pelzer’s aluminum foil layer as the outer metal layer of Sellis.
Regarding the claimed limitation of the aluminum foil layer being crack and tear resistant, Applicant’s disclosure states that the crack and tear resistance of the outer aluminum foil layer is a result of the presence, diameter, and density of the micro-perforated holes (See instant specification paragraphs 0004, 0016, and 0034-0035). As the outer aluminum foil layer of modified Sellis has the same micro-perforated holes with the same diameter and the same density as the instant specification as stated above, modified Sellis’ outer aluminum foil layer would necessarily have the same crack and tear resistance absent any objective evidence to the contrary, see MPEP 2112.01.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782